NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


FERNANDO A. CABA,                )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No. 2D16-5369
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed July 14, 2017.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Thomas Krug, Judge.


PER CURIAM.


             Affirmed without prejudice to file a facially sufficient motion. See Saffold v.

State, 850 So. 2d 574, 576 (Fla. 2d DCA 2003).




NORTHCUTT, CRENSHAW, and SLEET, JJ., Concur.